Examiners Amendment

Applicants response with specification amendment, claim amendment, title amendment and remarks received 07/13/2022 have been carefully reviewed.  The amendments have been deemed acceptable and has overcome the objection set forth in the office action mailed 05/18/2022.  The case is now in standing for allowance.

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Title Objection

Per Applicants remarks, the Title has been amended throughout the application file to read: “Fashion Accessory”.

The Specification Objection 


 Per Applicants remarks, The figure descriptions below have been entered below:
--"FIG. 1.1 is a left-side view of a drawing showing of my new design;
FIG. 1.2 is a front perspective view thereof;
FIG. 1.3 is an elevation perspective view thereof;
FIG. 1.4 is a rear-side view thereof;
FIG. 1.5 is a bottom plan view thereof.”--
 
 Broken lines are included in the drawing, their use must be defined in the specification; i.e., environment, boundaries, stitching, fold lines, etc. and in each case it must be made entirely clear what they do mean. In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967). 

Therefore for accuracy of the disclosure, and the purpose of clarity a broken line statement has been entered in the specification preceding the claim to read: 

-- “Phantom lining, where utilized, is for illustrative purposes only and is not intended to limit the claimed design to the features shown in phantom.”--

The Claim Objection 

Per applicants remarks, the claim has been amended to read:
--“I claim: The ornamental design for a fashion accessory as shown and described.”--

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on Monday to Friday 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ian Simmons can be reached on 571-272-2618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khawaja Anwar/
Examiner, Art Unit 2912